USCA11 Case: 21-10257      Date Filed: 12/01/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10257
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GASTON HALL REED,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:20-cr-00092-CG-B-1
                   ____________________
USCA11 Case: 21-10257            Date Filed: 12/01/2021   Page: 2 of 6




2                         Opinion of the Court               21-10257


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.


PER CURIAM:


       Gaston Reed appeals his conviction after pleading guilty to
possessing with intent to distribute methamphetamine, in violation
of 21 U.S.C. § 841(a)(1). On appeal, Reed challenges the district
court’s denial of his motion to suppress physical evidence seized
during a warrantless search of Reed’s car during a traffic stop. No
reversible error has been shown; we affirm.
       On 28 March 2020, Alabama State Trooper Jayson Coons
observed a car driving over the speed limit at 110 miles per hour.
After stopping the car, Trooper Coons recognized the car’s driver
as Reed, with whom Trooper Coons had had prior encounters. As
Trooper Coons approached the car, he detected “the strong and
distinct odor of marijuana” coming from the car’s passenger com-
partment. In a recording of the traffic stop, Trooper Coons says
almost immediately upon approaching Reed’s car, “I smell weed.”
       Trooper Coons ordered Reed to step out of the vehicle.
Trooper Coons placed Reed in handcuffs, advised Reed of his Mi-
randa 1 rights, and placed Reed inside the patrol car. When


1 Miranda v. Arizona, 384 U.S. 436 (1966).
USCA11 Case: 21-10257            Date Filed: 12/01/2021           Page: 3 of 6




21-10257                  Opinion of the Court                               3

Trooper Coons looked inside Reed’s car, Trooper Coons saw in
plain sight on the driver-side floorboard a glass pipe used com-
monly for smoking controlled substances. Trooper Coons con-
ducted a search of the interior of the car and found substances
Trooper Coons believed to be methamphetamine and marijuana,
prescription pills, a set of digital scales, a marijuana grinder, and a
brass knuckles/knife weapon.
       Trooper Coons placed Reed under arrest. A federal grand
jury later charged Reed with possession with intent to distribute
methamphetamine.
       Reed moved to suppress the drugs and drug paraphernalia
found in the car. Reed argued that Trooper Coons lacked probable
cause to conduct a warrantless search of the car. 2
       Following a suppression hearing, the district court denied
Reed’s motion. The district court determined that probable cause
existed to search the car, considering Trooper Coons’s testimony
about a strong odor of marijuana coming from the car.
      Reed pled guilty pursuant to a written plea agreement, re-
serving his right to appeal the district court’s denial of his motion
to suppress. The district court sentenced Reed to 121 months’ im-
prisonment followed by 5 years’ supervised release.




2 Never has Reed challenged the lawfulness of the traffic stop.
USCA11 Case: 21-10257          Date Filed: 12/01/2021      Page: 4 of 6




4                       Opinion of the Court                   21-10257

        We review the district court’s denial of “a motion to sup-
press evidence under a mixed standard, reviewing the court’s find-
ings of fact for clear error and the application of law to those facts
de novo, construing the facts in the light most favorable to the pre-
vailing party below.” See United States v. Pierre, 825 F.3d 1183,
1191 (11th Cir. 2016). We afford “great deference” to the district
court’s determinations about credibility and “will not reverse a dis-
trict court’s factual finding concerning credibility unless the finding
is ‘contrary to the laws of nature, or is so inconsistent or improba-
ble on its face that no reasonable factfinder could accept it.’” See
United States v. Cavallo, 790 F.3d 1202, 1227 (11th Cir. 2015).
        Under the “automobile exception” to the Fourth Amend-
ment’s warrant requirement, police officers may conduct a war-
rantless search of a car if the car is operational and if the police have
probable cause for the search. United States v. Lindsey, 482 F.3d
1285, 1293 (11th Cir. 2007). Probable cause “exists when under the
totality of the circumstances, there is a fair probability that contra-
band or evidence of a crime will be found in the vehicle.” Id. When
an officer detects the odor of marijuana emanating from a vehicle,
probable cause exists to support a warrantless search of the vehicle.
United States v. Johns, 469 U.S. 478, 482 (1985) (“After the officers
came closer and detected the distinct odor of marihuana, they had
probable cause to believe that the vehicles contained contra-
band.”); Merricks v. Adkisson, 785 F.3d 553, 560 n.3 (11th Cir. 2015)
(noting that “the smell of burnt marijuana emanating from a vehi-
cle is sufficient probable cause to search a vehicle”).
USCA11 Case: 21-10257         Date Filed: 12/01/2021    Page: 5 of 6




21-10257               Opinion of the Court                         5

        Considering the totality of the circumstances presented in
this case, the district court committed no error in determining that
probable cause existed to justify a search of Reed’s car. Trooper
Coons testified that -- as he approached Reed’s car during the traffic
stop -- Trooper Coons smelled the strong and distinct odor of ma-
rijuana coming from inside the car. The odor of marijuana was
sufficient to give rise to probable cause to conduct a warrantless
search of Reed’s car. See Johns, 469 U.S. at 482; Merricks, 785 F.3d
at 560 n.3.
        On appeal, Reed contends that Trooper Coons’s testimony
about smelling marijuana was implausible. First, Reed challenges
Trooper Coons’s testimony that -- while standing on the driver’s
side of the car -- Trooper Coons could smell a strong odor of mari-
juana coming from the “passenger compartment” of the car. Reed
seems to construe Trooper Coons’s testimony as strictly meaning
Trooper Coons could detect the odor of marijuana coming specif-
ically from the “passenger seat” on the opposite side of the car from
where Trooper Coons was standing. In rejecting this argument,
the district court explained correctly that the term “passenger com-
partment” means “the entire interior of the car,” not just the pas-
senger seat.
        Reed also contends that Trooper Coons was “predisposed”
to believe that drugs would be found in the car given Trooper
Coons’s prior history with Reed. That Trooper Coons knew Reed
-- by itself -- does not undermine Trooper Coons’s testimony that
he smelled marijuana.
USCA11 Case: 21-10257            Date Filed: 12/01/2021        Page: 6 of 6




6                         Opinion of the Court                     21-10257

       Reed also argues that Trooper Coons’s testimony about the
marijuana smell is implausible because the second officer who ar-
rived on the scene never testified about smelling marijuana and be-
cause no marijuana smoke was in the car. The second officer, how-
ever, arrived on the scene after the initial traffic stop and the search;
and he never was asked during the suppression hearing about the
marijuana smell. Nothing about the second officer’s suppression-
hearing testimony or about the absence of marijuana smoke in the
car at the time of the traffic stop is inherently inconsistent with
Trooper Coons’s testimony that he smelled marijuana.
        The district court credited Trooper Coons’s testimony that
he smelled a strong odor of marijuana coming from Reed’s car. Be-
cause Trooper Coons’s testimony is neither “contrary to the laws
of nature” nor otherwise “inconsistent or improbable on its face,”
we defer to the district court’s credibility determination. The dis-
trict court committed no error in denying Reed’s motion to sup-
press; we affirm Reed’s conviction.
       AFFIRMED.3




3 Because the warrantless search of Reed’s car was valid under the automobile
exception to the Fourth Amendment, we need not address Reed’s arguments
about whether the search was valid under the plain-view exception, as a search
incident to arrest, or as a part of an inventory search.